Citation Nr: 0628750	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-02 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to January 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file is now under the jurisdiction of the Houston RO.  In 
March 2006, the veteran's claim was remanded by the Board to 
schedule videoconference hearing.  In June 2006, the veteran 
testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  


FINDINGS OF FACT

A chronic psychiatric disorder was not manifested in service; 
it is not shown that any current chronic psychiatric disorder 
is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2001 and June 2003, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The June 
2003 letter advised the veteran to submit "relevant evidence 
in [his] possession."  Although the veteran was not provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards until May 2006 correspondence 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
prior lack of such notice is not critical, as such notice 
only becomes relevant if service connection is granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.

Treatment records in the claims file indicated that the 
veteran was periodically homeless, thus VA has a heightened 
duty to assist.  The record includes service medical records 
(SMR's), private medical records, and treatment records form 
New York VA Medical Center (VAMC).  VA arranged for a VA 
examination in April 2004.  The veteran has not identified 
any further records and there is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements are substantially met as to the matter 
being addressed on the merits.  The veteran is not prejudiced 
by the Board's review of this matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

SMR's included an April 1982 record that showed that an 
ambulance was called to the barracks because the veteran was 
acting irrational.  He indicated that he did not want to go 
crazy and that he would only talk to a psychiatrist.  He was 
found running down the hall, shouting, and hitting his fists 
on the wall.  He became oriented when he was calmed.  A May 
1981 record noted that he was extremely agitated and 
expressed some paranoid delusions to the nurse.  He could not 
be physically examined at the time and it was noted that 
there was a strong alcohol odor on his breath.  The 
impression questioned whether there was psychosis or paranoid 
schizophrenia.  He was referred for a psychiatry consult.  
Another May 1981 record noted that he drank 8-9 beers a day 
over several weeks.  He became agitated and distraught after 
losing his girlfriend to his roommate.  On examination, he 
was alert and angry.  His mood was depressed.  His thoughts 
were within normal limits.  He experienced some black outs in 
regards to his memory and paranoid thoughts after alcohol 
intoxication.  The impression was alcoholism.  He entered a 
non-residential rehab in May 1981 with the diagnosis of 
alcoholism with episodic excessive drinking.  A June 1981 
record indicated that he had not been to see a psychiatrist 
regarding his behavior in April/May 1981.  SMR's are negative 
for a diagnosis of any acquired psychiatric disorder. 

A July 1981 service personnel record requested disciplinary 
action after the veteran failed to report for duty in the 
Orthopaedic clinic.  

January to March 1993 treatment records from Creedmoor 
Psychiatric Center showed that on admission, the veteran was 
paranoid.  He was also depressed and complained of insomnia.  
Treatment records showed that he reported that he had been 
using cocaine since 1982 and occasionally used of alcohol.  
He went through detox in a drug rehabilitation program in 
1990, but did not complete the program.  He had two prior 
suicidal attempts in 1990; in which he drank and took valium 
at the same time.  In August 1991, he was admitted into a 
hospital in Pennsylvania for an overdose on Nytol.  He was 
sent to a drug program in 1992.  He reported that, two weeks 
ago, his sister threw him out of the house learning that he 
was taking things from her house; she obtained a protective 
order against him.  After being thrown out, he resumed using 
cocaine and alcohol, felt bad about his behavior, and later 
became depressed and lonely.  He then took approximately 10 
codeine pills.  He denied taking any antidepressant or other 
psychotic medication.  He indicated that he has been in 
prison approximately 5 times since 1988 for possession of 
illegal drugs, disorderly conduct, and criminal 
impersonation.  Another record indicated that he drank a lot 
in the Army and became an alcoholic.  His diagnosis included 
cocaine dependence with reactive depression.  At discharge 
his diagnosis was reactive depression.  He was prescribed 
antidepressant medication to improve depressant 
symptomatology and antipsychotic medication to treat his 
paranoia (it was specifically noted that this was cocaine 
induced and resolved in a few days).

February 1995 treatment records from Bellevue Hospital noted 
that the veteran was admitted due to a suicide attempt.  He 
was discharged with a diagnosis of psychosis, not otherwise 
specified, and polysubstance abuse.  

January 1999 to February 2001 treatment records from New York 
VAMC noted that the veteran was treated for depression, had a 
history of substance abuse, and had periods of homelessness.  
January 1999 hospital records show he was admitted for 8 
days.  Upon interview he indicated that he had not had any 
history of mania outside of substance abuse and during the 
three year period of sobriety he had no severe depression or 
manic episodes.  He also indicated that he had only had 
auditory hallucinations in the context of substance abuse and 
this rapidly resolved upon admission to the unit.  As his 
history was not suggestive of a baseline psychotic disorder 
or bipolar disorder, his lithium and olanzepine was 
discontinued. During his stay his mood improved considerably.  
His suicidal ideation resolved.  He was at no point a 
behavioral problem to the unit. He denied mood symptoms.  His 
discharge diagnosis was polysubstance dependence-cocaine, 
alcohol, and heroin with substance induced mood disorder, 
depressed (rule out dysthymic disorder).  Subsequent 
outpatient treatment records included such diagnoses as 
cocaine induced mood disorder (in remission); cocaine abuse 
(in remission); alcohol abuse (in remission); and borderline 
personality traits.  

A July 2000 record from Bellevue Hospital Center noted that 
the veteran had a history of major depression, seizure 
disorder, and substance abuse.  He was currently in the 
clinical program and under medication. 

January 2002 to July 2004 outpatient treatment reports from 
South Texas Healthcare System, noted ongoing treatment for 
bipolar disorder with psychotic features.  A medical 
statement from Dr. EB noted that the veteran was diagnosed 
with a severe bipolar disorder and required medication 
adjustment with each outpatient appointment.  
 
April 2004 VA examination noted that the veteran's claims 
file was reviewed prior to examination.  The examiner opined 
that the veteran has a substance induced mood disorder that 
has become chronic.  The full rationale of this opinion is as 
follows:  the veteran's SMR's indicate that although he did 
have a possible psychosis in 1981 in the military, it was 
determined at the time that it was substance induced from 
alcohol.  The veteran contends that he was diagnosed with 
depression in Creedmore Psychiatric Hospital, but in fact, 
that diagnosis was substance induced mood disorder, at the 
time.  He stated in 1999 at the VA that he had no manic 
symptoms outside of periods when he was intoxicated on 
controlled substances, and further, has had no depressive 
episodes when sober.  He also stated at the time, that he 
never had an auditory hallucination outside of the context of 
substance abuse.  All of his diagnoses, up until the very 
recent past have been substance induced mood disorder.  
Recent records that indicate that the veteran might have a 
mood disorder unrelated to substance abuse, in the examiner's 
opinion, were made without the benefit of urine drug screens, 
made without the benefit of historical psychiatric records 
indicating the veteran's level of chronic anti-social 
behavior and substance abuse.  The examiner diagnosed the 
veteran with substance induced mood disorder, bipolar type, 
most recent episode depressed; polysubstance dependence, in 
unknown state of remission; and anti-social personality 
disorder.  The examiner indicated that the veteran is 
chronically psychotic.  The examiner further commented that 
the diagnosis of anti-social personality disorder, in her 
opinion, is not in any way related to military service.  
There is also no evidence of post-traumatic stress disorder 
in this veteran, nor is there any evidence that stressors 
allegedly incurred during the military have any impact on his 
current mental diagnosis.  An addendum indicated that a urine 
drug screen performed in April 2004 was positive for cocaine, 
despite the fact that the veteran contended that he has not 
been using illicit substances.  This is consistent with other 
records of psychiatric treatment which showed him to be 
substance positive and to be lying about his usage.  This 
further supports Axis II diagnosis of antisocial personality 
disorder.

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including, psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Here, the veteran did not serve during a period of war.  
Consequently the chronic disease presumptions do not apply.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; a mood disorder (bipolar type, most recent was a 
depressed episode), and anti-social personality disorder is 
diagnosed.  The further two requirements to be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's SMR's are 
negative for any complaints, treatments or diagnosis of a 
chronic psychiatric disability (there was an episode of 
irrational behavior and paranoid thoughts after alcohol 
intoxication).  Consequently, direct service connection, 
i.e., on the basis that a chronic disability became 
manifested in service and has persisted since, is not 
warranted. 

To establish service connection for a psychiatric disability 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current psychiatric 
disability and service.  Here there is only one medical 
opinion in the matter of whether there is a relationship 
between the veteran's psychiatric disability and his service.  
In April 2004, the VA examiner essentially opined that the 
veteran mood disorder that has become chronic and that the 
etiology of the mood disorder is substance induced.  The 
examiner commented that although the veteran's SMR's noted a 
possible psychosis in 1981 in the military, it was determined 
at the time that it was substance induced from alcohol.  
Notably, the veteran, himself, indicated that he had no manic 
symptoms outside of periods when he was intoxicated on 
controlled substances, and further, has had no depressive 
episodes when sober.  (See January 1999 NY VAMC treatment 
records)  The examiner further commented that the diagnosis 
of anti-social personality disorder, in her opinion, is not 
in any way related to military service.  There is also no 
evidence of post-traumatic stress disorder in this veteran, 
nor is there any evidence that stressors allegedly incurred 
during the military have any impact on his current mental 
diagnosis.  There is no competent (medical) evidence to the 
contrary.

The preponderance of the evidence is against a finding that 
the veteran's current psychiatric disability is related to 
his active service, and thus against the claim.  Hence, the 
claim must be denied.  





ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


